Citation Nr: 1317333	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  03-23 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for infertility. 

2.  Entitlement to an initial compensable evaluation for hypertension. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from November 1986 to August 1996 and from August 2004 to January 2006.  The Veteran reenlisted with the United States Army on January 19, 2007 for a period of four years.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision and July 2004 Decision Review Officer (DRO) decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In the February 2003 rating decision, the RO continued the noncompensable evaluation for infertility.  The July 2004 DRO decision granted service connection for hypertension and assigned a noncompensable evaluation, effective May 27, 2003. 

In September 2007, May 2008 and March 2010, the Board remanded the claims for the scheduling of VA examinations and additional adjudicative action.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

As noted, in September 2007, May 2008, and March 2010 the Board remanded this case primarily for the scheduling of VA examinations to evaluate the current level of severity of the Veteran's service-connected infertility and hypertension.  

By history, a review of the record reveals that the Veteran returned to active duty in August 2004, and the RO scheduled the Veteran for VA examinations for his service-connected disabilities on May 1, 2006, and March 7, 2007.  The Veteran failed to report to both VA examinations due to his return to active duty.  By Supplemental Statement of the Case dated in April 2007, the RO confirmed and continued the current evaluations based on a failure to report for scheduled VA examinations.  The case was transferred to the Board in July 2007.  In September 2007, the Board remanded the case, finding that VA generally may not deny a claim solely because the claimant's return to active duty temporarily prevents VA from conducting a VA examination.  VAOPGCPREC 10-04 (Sept. 21, 2004). The scheduling of VA examinations was requested.

In September 2007, the AMC asked the Veteran to complete a VA Form 21-4138, Statement in Support of Claim, indicating his availability and date of discharge for a VA examination.  After receiving no response from the Veteran, the AMC attempted to contact the Veteran via telephone on December 18, 2007.  The December 2007 Report of Contact form notes that a representative from the AMC spoke to the Veteran's wife, who stated that the Veteran was scheduled to return home "sometime this week."  The representative reported that she gave her direct telephone number to the Veteran's wife, and requested that the Veteran call when he returned home.  Subsequently thereafter, an AMC representative attempted to contact the Veteran again via telephone on January 31, 2008.  The January 2008 Report of Contact form documents that a second unsuccessful attempt was made to contact the Veteran regarding his availability to report for a VA examination.  After receiving no response from the Veteran, the AMC issued a February 2008 Supplemental Statement of the Case (SSOC) continuing the noncompensable evaluations for the Veteran's service-connected infertility and hypertension, without scheduling a VA examination and without knowing if the Veteran was discharged from active duty.  The case was again transferred to the Board.

In May 2008, the Board again remanded the case, primarily seeking to verify whether the Veteran had been discharged from active duty. 

Following the May 2008 remand, the AMC issued several notice letters to the Veteran again requesting additional information and informing him that a VA examination would be scheduled.  A VA examination was scheduled for May 18, 2009.  A copy of the notice letter is of record.  The Veteran failed to report.  Shortly thereafter however, additional service department records were received showing that the Veteran had reenlisted for four years in January 2007.  In June 2009 the Veteran's spouse reported that he had been deployed and would return in May 2010.  By letter received in October 2009, she indicated that he would remain on active duty for another three to four years.  A January 2010 SSOC was issued to the Veteran and the case was again transferred to the Board.  

In March 2010, the Board again remanded the case based on VAOPGCPREC 10-04.  The scheduling of a VA examination was directed.  Following the March 2010 remand, in July 2012, a representative from a VA office spoke to the Veteran, who stated that he wished to continue with his appeal and would be available for a VA examination.  The VA representative told the Veteran that a VA examination would be scheduled in the near future.  A VA examination was scheduled to be held in August 2012.  The record contains an electronic printout indicating that notice was issued to the Veteran at his last address of record.  A copy of the notice letter is not present.  The Veteran failed to attend a VA examination scheduled in August 2012 and a SSOC was issued to him in August 2012.  The SSOC was returned as undeliverable on two separate occasions.  In September 2012, a representative from the RO spoke to the Veteran, who indicated that he wanted to waive the 30 day time period to respond to the SSOC.  

At the outset, the Board acknowledges that prior to May 2013, the United States Court of Appeals for Veterans Claims (CAVC) had held that VA was entitled to the presumption of regularity that VA employees had properly discharged their official duty to notify a Veteran of scheduled VA examinations.  The presumption of regularity could be rebutted by clear evidence to the contrary.  The Court also held that the absence of a copy of notice in the claims file did not constitute clear evidence to rebut the presumption of regularity.  Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  However, while this appeal was pending, the Federal Circuit issued Kyhn v. Shinseki, 2013 WL 1846562 (C.A. Fed., May 3, 2013).  In Kyhn, the Federal Circuit vacated the Court's Kyhn II decision holding that the Court relied upon extra-record evidence to make a finding of fact in the first instance.  In light of the Federal Circuit's ruling in Kyhn and the absence of verification that the Veteran received proper notice of the scheduled August 2012 VA examinations, additional development is required.  The Veteran must be scheduled for additional VA examinations.  

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action, to include contacting the Veteran's representative, to obtain the Veteran's current mailing address and ensure that it is the most recent, best known address.

2.  Thereafter, schedule the Veteran for a VA examination, or examinations, to determine the current nature and severity of his service-connected infertility and hypertension disabilities.  The claims file and a copy of this remand should be provided to the examiner for review.  The examiner should note such as well.  Thereafter, the examiner should conduct any indicated studies and tests deemed necessary to determine the severity of the Veteran's disabilities.  

Regarding infertility, all pertinent findings must be recorded in detail. 

Regarding hypertension, the examiner should indicate whether the Veteran has diastolic pressure predominantly 100 or more, 110 or more, 120 or more, or 130 or more; whether the Veteran has systolic pressure predominantly 160 or more, or 200 or more; and whether the Veteran requires continuous medication for control of hypertension.  


3.  Thereafter, readjudicate the Veteran's claims for entitlement to increased (compensable) ratings for infertility and hypertension.  If the claims remain denied, the Veteran and his representative should be provided an appropriate SSOC, and afforded the opportunity to respond.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


